DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-46 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 11/09/2020 and 04/08/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (WO 2009147369) in view of Larson (U.S. Pat. 4324201).
In regard to claim 1, Parker discloses a milker unit short milk tube (Figs. 1-5, where there is a short milk tube 130) comprising: an outer wall surface (Figs. 1-5, where the short milk tube 130 has an outer wall surface); an inner wall surface (Figs. 1-5, where the short milk tube 130 has an inner wall surface) defining a milk passage (Figs. 1-5 and Page 8 lines 16-20, where the inner wall surface defines a milk passage 140) having an upstream direction and a downstream direction (Figs. 1-5 and Page 8 lines 16-20, where the milk passage 140 has an upstream and a downstream direction); a downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a downstream milk claw connection end 300); and a position and release device joined to and extending away from the downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a position and release device 18 extending away from the downstream milk claw connection end 300). Parker does not disclose the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw. Larson discloses the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw (Figs. 1-4, where the position and release device at least has an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) disposed to at least releasably receive a portion 20 of a milker unit claw 16), and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (the controlled flexible portion 30 is at least flexed and compressed when the interior milking claw inlet sealing surface is being disengaged from the milker unit claw)). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw in view of Larson. The motivation would have been to have a mechanism to securely connect the short milk tube to the milk claw with a vacuum fitting that would enable the milk claw to more efficiently pump milk.
In regard to claim 2, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein: the position and release device comprises: a milking claw contact prong extending in the downstream direction (Parker, Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 3, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein the position and release device comprises: a plurality of spaced apart milking claw contact prongs extending in the downstream direction (Parker, Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has a plurality of spaced apart milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 4, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein: the position and release device comprises: a milking claw contact prong being compressible in the downstream direction (Parker, Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible near the downstream end as the prongs are snap fitted onto the milk claw 120).
In regard to claim 5, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein the position and release device is compressible in the downstream direction to outwardly bend the interior milking claw inlet sealing surface (Larson, Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least outwardly bend the interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and bends outwardly in order to vacuum fit onto the milker unit claw 16)).
In regard to claim 6, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein the position and release device includes a plurality of milking claw contact prongs that are compressible in the downstream direction (Parker, Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible during the disconnection of the short milk tube 130 from the milk claw 120 (milking claw contact prongs 12/14/16 at least compress during disconnection of the snap fitting)) to bend the interior milking claw inlet sealing surface during a removal procedure (Larson, Figs. 1-4, where the interior milking claw inlet sealing surface at least bends during a removal procedure (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and at least bends during disconnection)).
In regard to claim 7, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, wherein the position and release device includes a plurality of milking claw contact prongs as a radial orientation indicator (Parker, Figs. 1-9, Page 11 lines 24 – Page 12 line 5, and Page 13 lines 5-28, where the position and release device 18 has a plurality of milking claw contact prongs 12/14/16 in a radial orientation (which at least serves as an indicator for the orientation of the short milk tube 130 when attaching to the milk claw 120)).
In regard to claim 8, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion disposed in the upstream direction from the position and release device (Larson, Figs. 1-4, where there is a controlled flexible portion 30 disposed in the upstream direction from the position and release device 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion disposed in the upstream direction from the position and release device. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). 
In regard to claim 9, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a reinforced portion disposed in the upstream direction from the position and release device (Larson, Figs. 1-4, where there is a reinforced portion 35 disposed in the upstream direction from the position and release device 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a reinforced portion disposed in the upstream direction from the position and release device. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 10, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, the interior milking claw inlet sealing surface is flexible in an outward direction when the position and release device is compressed in the downward direction (Larson, Figs. 1-4, where there is an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) which is at least flexible in an outward direction when the position and release device is compressed in the downward direction).
In regard to claim 11, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a reinforced portion disposed on the outer wall surface; and an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion (Larson, Figs. 1-4, where there is a reinforced portion 35 disposed on the outer wall surface and where there is an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a reinforced portion disposed on the outer wall surface; and an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion. The motivation would have been to allow the short milk tube to be securely connected to the milk claw, in order to ensure a vacuum can be formed between the short milk tube and the milk claw to efficiently pump milk. Additionally, the reinforced portion disposed on the outer wall surface would allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 12, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion having: a plurality of annular grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion having: a plurality of annular grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 13, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the annular grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 14, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 15, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 42 disposed in a longitudinal direction in each of the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 16, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, a controlled flexible portion disposed in the upstream direction from the position and release device; and a reinforced portion having an area of increased short milk tube wall thickness (Larson, Figs. 1-4, where there is a controlled flexible portion 30 disposed in the upstream direction from the position and release device 34 and where there is a reinforced portion 35 having an area of increased short milk tube wall thickness (thickness of portion 35 is greater than thickness of portion 32 as shown in Fig. 2)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion disposed in an upstream direction from the position and release device; and a reinforced portion having an area of increased short milk tube wall thickness. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 17, Parker as modified by Larson discloses the milker unit short milk tube of claim 1, and further comprising: an upstream end; and a milker unit teat cup liner joined to the upstream end (Parker, Figs. 1-5, where there is a teat cup liner 210 joined to the upstream end of the short milk tube 130).
In regard to claim 18, Parker discloses a milker unit short milk tube (Figs. 1-5, where there is a short milk tube 130) comprising: an outer wall surface (Figs. 1-5, where the short milk tube 130 has an outer wall surface); an inner wall surface (Figs. 1-5, where the short milk tube 130 has an inner wall surface) defining a milk passage (Figs. 1-5 and Page 8 lines 16-20, where the inner wall surface defines a milk passage 140) having an upstream direction and a downstream direction (Figs. 1-5 and Page 8 lines 16-20, where the milk passage 140 has an upstream and a downstream direction); a downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a downstream milk claw connection end 300); a position and release device joined to and extending away from the downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a position and release device 18 extending away from the downstream milk claw connection end 300). Parker does not disclose a controlled flexible portion disposed in the upstream direction from the position and release device; a reinforced portion disposed in the upstream direction from the controlled flexible portion; and an interior milking claw inlet sealing surface disposed to receive a portion of the milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milking unit claw. Larson discloses a controlled flexible portion disposed in the upstream direction from the position and release device; a reinforced portion disposed in the upstream direction from the controlled flexible portion (Figs. 1-4, where there is a controlled flexible portion 30 disposed in the upstream direction from the position and release device 34 and where there is a reinforced portion 35 disposed in the upstream direction from the controlled flexible portion 30); and an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw (Figs. 1-4, where the position and release device at least has an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) disposed to at least releasably receive a portion 20 of a milker unit claw 16), and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (the controlled flexible portion 30 is at least flexed and compressed when the interior milking claw inlet sealing surface is being disengaged from the milker unit claw)). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion disposed in the upstream direction from the position and release device; a reinforced portion disposed in the upstream direction from the controlled flexible portion; and an interior milking claw inlet sealing surface disposed to receive a portion of the milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milking unit claw in view of Larson. The motivation would have been to have a mechanism to securely connect the short milk tube to the milk claw with a vacuum fitting that would enable the milk claw to more efficiently pump milk. Additionally, the controlled flexible portion and the reinforced portion would allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 19, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein: the position and release device comprises: a milking claw contact prong extending in the downstream direction (Parker, Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 20, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the position and release device comprises: a plurality of spaced apart milking claw contact prongs extending in the downstream direction (Parker, Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has a plurality of spaced apart milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 21, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein: the position and release device comprises: a milking claw contact prong being compressible in the downstream direction (Parker, Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible near the downstream end as the prongs are snap fitted onto the milk claw 120).
In regard to claim 22, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the position and release device is compressible in the downstream direction to outwardly bend the interior milking claw inlet sealing surface (Larson, Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least outwardly bend the interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and bends outwardly in order to vacuum fit onto the milker unit claw 16)).
In regard to claim 23, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the reinforced portion (Larson, Figs. 1-4, where there is a reinforced portion 35) includes a plurality of milking claw contact prongs that are compressible in the downstream direction (Parker, Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible during the disconnection of the short milk tube 130 from the milk claw 120 (milking claw contact prongs 12/14/16 at least compress during disconnection of the snap fitting)) to outwardly bend the interior milking claw inlet sealing surface during a removal procedure (Larson, Figs. 1-4, where the interior milking claw inlet sealing surface at least outwardly bends during a removal procedure (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and at least bends during disconnection)).
In regard to claim 24, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the position and release device includes a plurality of milking claw contact prongs as a radial orientation indicator (Parker, Figs. 1-9, Page 11 lines 24 – Page 12 line 5, and Page 13 lines 5-28, where the position and release device 18 has a plurality of milking claw contact prongs 12/14/16 in a radial orientation (which at least serves as an indicator for the orientation of the short milk tube 130 when attaching to the milk claw 120)).
In regard to claim 25, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the controlled flexible portion comprises: a plurality of annular grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the controlled flexible portion comprises: a plurality of annular grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 26, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in the grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in the grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 27, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the controlled flexible portion comprises: at least a portion of an annular groove; and a plurality of ribs disposed in the groove (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the controlled flexible portion comprises: at least a portion of an annular groove; and a plurality of ribs disposed in the groove in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 28, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 42 disposed in a longitudinal direction in each of the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 29, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, wherein the reinforced portion comprises: an area of increased short milk tube wall thickness (Larson, Figs. 1-4, where there is a reinforced portion 35 having an area of increased short milk tube wall thickness (thickness of portion 35 is greater than thickness of portion 32 as shown in Fig. 2)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the reinforced portion comprises: an area of increased short milk tube wall thickness in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 30, Parker as modified by Larson discloses the milker unit short milk tube of claim 18, and further comprising: an upstream end; and a milker unit teat cup liner joined to the upstream end (Parker, Figs. 1-5, where there is a teat cup liner 210 joined to the upstream end of the short milk tube 130).
In regard to claim 31, Parker discloses a milker unit teat cup liner comprising: a liner portion (Figs. 1-5, where there is a teat cup liner portion 210); and a short milk tube portion joined to the liner portion (Figs. 1-5, where there is a short milk tube portion 130 joined to the liner portion 210), wherein the short milk tube portion includes: an outer wall surface (Figs. 1-5, where the short milk tube 130 has an outer wall surface) and an inner wall surface (Figs. 1-5, where the short milk tube 130 has an inner wall surface) defining a milk passage having an upstream direction and a downstream direction (Figs. 1-5 and Page 8 lines 16-20, where the milk passage 140 has an upstream and a downstream direction); a downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a downstream milk claw connection end 300); and a position and release device joined to and extending away from the downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a position and release device 18 extending away from the downstream milk claw connection end 300). Parker does not disclose the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw. Larson discloses the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw (Figs. 1-4, where the position and release device at least has an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) disposed to at least releasably receive a portion 20 of a milker unit claw 16), and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (the controlled flexible portion 30 is at least flexed and compressed when the interior milking claw inlet sealing surface is being disengaged from the milker unit claw)). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw, and the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw in view of Larson. The motivation would have been to have a mechanism to securely connect the short milk tube to the milk claw with a vacuum fitting that would enable the milk claw to more efficiently pump milk.
In regard to claim 32, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein: the position and release device comprises: a milking claw contact prong extending in the downstream direction (Parker, Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 33, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein the position and release device comprises: a plurality of spaced apart milking claw contact prongs extending in the downstream direction (Parker Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where the position and release device 18 has a plurality of spaced apart milking claw contact prongs 12/14/16 extending in the downstream direction).
In regard to claim 34, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein: the position and release device comprises: a milking claw contact prong being compressible in the downstream direction (Parker Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible near the downstream end as the prongs are snap fitted onto the milk claw 120).
In regard to claim 35, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein the position and release device is compressible in the downstream direction to outwardly bend the interior milking claw inlet sealing surface (Larson, Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least outwardly bend the interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and bends outwardly in order to vacuum fit onto the milker unit claw 16)).
In regard to claim 36, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein the position and release device includes a plurality of milking claw contact prongs that are compressible in the downstream direction (Parker, Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 are at least compressible during the disconnection of the short milk tube 130 from the milk claw 120 (milking claw contact prongs 12/14/16 at least compress during disconnection of the snap fitting)) to bend the interior milking claw inlet sealing surface during a removal procedure (Larson, Figs. 1-4, where the interior milking claw inlet sealing surface at least bends during a removal procedure (surface inside the controlled flexible portion 30 which seals onto the nipple 20 of the milking claw 16 at least is compressible and at least bends during disconnection)).
In regard to claim 37, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, wherein the position and release device includes a plurality of milking claw contact prongs as a radial orientation indicator (Parker, Figs. 1-9, Page 11 lines 24 – Page 12 line 5, and Page 13 lines 5-28, where the position and release device 18 has a plurality of milking claw contact prongs 12/14/16 in a radial orientation (which at least serves as an indicator for the orientation of the short milk tube 130 when attaching to the milk claw 120)).
In regard to claim 38, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a controlled flexible portion disposed in the upstream direction from the position and release device (Larson, Figs. 1-4, where there is a controlled flexible portion 30 disposed in the upstream direction from the position and release device 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a controlled flexible portion disposed in the upstream direction from the position and release device. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 39, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a reinforced portion disposed in the upstream direction from the controlled flexible portion (Larson, Figs. 1-4, where there is a reinforced portion 35 disposed in the upstream direction from the controlled flexible portion 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that a reinforced portion disposed in the upstream direction from the controlled flexible portion. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 40, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, the interior milking claw inlet sealing surface is flexible in an outward direction when the position and release device is compressed in the downward direction (Larson, Figs. 1-4, where there is an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) which is at least flexible in an outward direction when the position and release device is compressed in the downward direction).
In regard to claim 41, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a reinforced portion is disposed on the outer wall surface opposite the interior milking claw inlet sealing surface (Larson, Figs. 1-4, where there is a reinforced portion 35 disposed on the outer wall surface and where there is an interior milking claw inlet sealing surface disposed opposite the reinforced portion (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the reinforced portion is disposed on the outer wall surface opposite the interior milking claw inlet sealing surface. The motivation would have been to allow the short milk tube to be securely connected to the milk claw, in order to ensure a vacuum can be formed between the short milk tube and the milk claw to efficiently pump milk. Additionally, the reinforced portion disposed on the outer wall surface would allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 42, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a controlled flexible portion having: a plurality of annular grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the controlled flexible portion comprises: a plurality of annular grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 43, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in the grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 44, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the controlled flexible portion comprises: at least a portion of an annular groove; and a plurality of ribs disposed in the groove. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 45, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the annular grooves (Larson, Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 42 disposed in a longitudinal direction in each of the grooves 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the controlled flexible portion comprises: a plurality of annular grooves; and a plurality of ribs disposed in a longitudinal direction in each of the grooves. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 46, Parker as modified by Larson discloses the milker unit teat cup liner of claim 31, a reinforced portion comprises: an area of increased short milk tube wall thickness (Larson, Figs. 1-4, where there is a reinforced portion 35 having an area of increased short milk tube wall thickness (thickness of portion 35 is greater than thickness of portion 32 as shown in Fig. 2)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker as modified by Larson such that the reinforced portion comprises: an area of increased short milk tube wall thickness. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).

Response to Arguments
Applicant's arguments (filed 02/18/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Parker (WO 2009147369) in view of Larson (U.S. Pat. 4324201) disclose the applicant’s claims 1, 18, and 31, as specified under Claim Rejections - 35 USC § 103 above. 
Larson has been incorporated into the rejections of claims 1 and 31 and further used in the rejection of claim 18 to disclose the newly added limitations. Specifically, Larson teaches the position and release device defines an interior milking claw inlet sealing surface disposed to releasably receive a portion of a milker unit claw in Figs. 1-4, where the position and release device at least has an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) disposed to at least releasably receive a portion 20 of a milker unit claw 16. Furthermore, Larson teaches the position and release device is compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw in Figs. 1-4, where the position and release device is at least compressible in the downstream direction to at least partially disengage the interior milking claw inlet sealing surface from the milker unit claw (the controlled flexible portion 30 is at least flexed and compressed when the interior milking claw inlet sealing surface is being disengaged from the milker unit claw). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of milking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647